DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring windings and cross windings around the bushings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US 2017/0130764).  Yasui discloses:
With regard to claim 16 - A method for producing a component by a 3D winding method, wherein the component has at least two arms, a bushing in each arm, and a torsion region connected to the at least two arms, comprising: 
laying down a filament or a plurality of parallel filaments 61, 62, 63, 71 comprising a fiber-reinforced plastic composite material on a core in a combination of a plurality of different winding patterns (see Fig. 6), wherein every filament is preimpregnated (see¶[0106], Fig. 10) and wherein every winding pattern influences at least one mechanical characteristic of the component; 
selectively adjusting mechanical characteristics of the component by a repetition and a material selection of respective ones of the plurality of different winding patterns; and 

wherein two or more different winding patterns succeed one another to ensure a load transfer of a sub-portion of the component to another sub-portion of the component (see ¶[0010]-¶[0015]),
anchoring the bushings to the core by guiding the filament in a winding pattern guided around each bushing as ring windings (around the outer circumference of the bushing) and cross windings (70),
wherein the winding pattern guided around each bushing is different than the winding patterns of the at least two arms (see Fig. 6, winding longitudinally, or ring winding, around the bushing while the portion wound around the arm 36 is cross-pattern).

With regard to claim 17 - wherein in a first winding pattern the filament 63 is guided substantially parallel to a longitudinal axis of one of the arms.

With regard to claim 29, by disclosing the method claimed by claim 16, Yasui also discloses the apparatus produced thereby.

With regard to claim 30 - wherein the component is a component for a chassis of a vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Rettig (US 8,394,222).  Yasui fails to explicitly disclose wherein the core is received at a robot arm, wherein the core is guided by the robot arm as the filament is being wound around the core.  Rettig teaches a device and method for manufacturing a fiber composite component comprising guiding a core 2 with a robot arm 52 as a filament 50 is being wound around said core.  As the term “robot arm” is not further structurally defined, the filament distributor 4 on its track 24 may be considered a robot arm as it autonomously guides the filament around the core 2 as it is held in place by arm 52.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yasui with the teaching of Rettig such that the process of winding the filaments around the core includes the use of a robot arm to enable a largely automated manufacture at a diminished complexity of equipment by comparison to conventional solution.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Bubeck (US 4,750,960).  Yasui fails to explicitly disclose wherein the core is received at an axis, wherein the filament is guided by a robot arm in order to wind the filament around the core.  Bubeck teaches a robotic winding system and method for manufacturing a fiber composite component comprising utilizing a robot arm 30 to guide a filament around a core 8 held on an axis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yasui with the teaching of Bubeck such that the process of winding the filaments around the core includes the use of a robot arm to allow for even highly complex windings to be achieved.

Allowable Subject Matter
Claims 19-26 are allowed.
18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.  While the drawings show a winding 106 in Fig. 9 that is supposed to represent the cross windings and ring windings of the present invention, it is very difficult to discern how said windings are intended to be disposed and how they accomplish anchoring the bushings.  As such, the limitation is given only a broad interpretation since it cannot be further and more specifically defined.  As noted before, the Yasui reference discloses windings that help anchor the bushings to the core.  Thus, the rejection is maintained.  Examiner is open to discussion of the claims and possible claim language should Applicant feel it would help advance prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	March 4, 2022